United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   June 20, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-41456
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

EDUARDO GARCIA-CAVAZOS,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 7:05-CR-199-ALL
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Eduardo Garcia-Cavazos challenges his guilty-plea conviction

and sentence for illegal reentry following deportation, in

violation of 8 U.S.C. § 1326.    Garcia-Cavazos’s argument that his

prior burglary conviction in Texas does not qualify as a crime of

violence under U.S.S.G. § 2L1.2(b)(1)(A)(ii) has been rejected by

this court.    See United States v. Garcia-Mendez, 420 F.3d 454,

456-57 (5th Cir. 2005), cert. denied, 126 S. Ct. 1398 (2006).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-41456
                                  -2-

Garcia-Cavazos’s argument that this court did not properly apply

the categorical analysis of Taylor v. United States, 495 U.S. 575

(1990), is tantamount to arguing that Garcia-Mendez was wrongly

decided.    Garcia-Mendez resolved the issue raised in this case;

one panel of this court may not ignore the precedent set by a

prior panel.     United States v. Ruiz, 180 F.3d 675, 676 (5th Cir.

1999).

     Garcia-Cavazos also argues that the “felony” and “aggravated

felony” provisions of 8 U.S.C. § 1326(b)(1) and (b)(2) are

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).    His constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Garcia-Cavazos contends that Almendarez-Torres was

incorrectly decided and that a majority of the Supreme Court

would overrule Almendarez-Torres in light of Apprendi, we have

repeatedly rejected such arguments on the basis that

Almendarez-Torres remains binding.     See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126 S.

Ct. 298 (2005).    Garcia-Cavazos properly concedes that his

argument is foreclosed in light of Almendarez-Torres and circuit

precedent, but he raises it here to preserve it for review by the

Supreme Court.

     AFFIRMED.